Citation Nr: 0915665	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinea pedis.

2.  Entitlement to service connection for an eye condition, 
including as secondary to service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes mellitus 
and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and July 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York; which granted 
service connection for tinea pedis, evaluated as 10 percent 
disabling; and denied entitlement to service connection for 
an eye condition and hypertension.  

The RO denied entitlement to service connection for defective 
vision in an August 1968 rating decision.  At that time, the 
RO found that service connection was not warranted for 
amblyopia as it was a developmental abnormality.  The RO did 
not consider whether service connection was warranted for any 
of the Veteran's currently diagnosed eye conditions including 
glaucoma, cataracts, and myopic degeneration.  Therefore, the 
Board need not consider whether new and material evidence has 
been submitted to reopen the current claim for an eye 
condition. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A 
claim based on new diagnosis is a new claim, and is 
adjudicated without regard to prior denials that did not 
consider that diagnosis). 


REMAND

When VA undertakes the effort to provide an examination, it 
must provide an adequate one.  The Secretary's duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, under 38 U.S.C.A. § 5103A includes providing an 
examination that is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

While the August 2004 VA examiner addressed whether the 
Veteran's eye conditions were related to service, there is no 
opinion addressing whether the diagnosed conditions were 
secondary to the Veteran's service-connected diabetes, as 
contended by the Veteran.  The September 2004 VA examiner 
provided an opinion against the Veteran's claim that 
hypertension was related to service-connected diabetes or 
PTSD; however, the examiner provided no rationale for these 
opinions; therefore, the medical opinions are inadequate.  
Nieves-Rodriguez v Peake, 22 Vet App 295 (2008).

As the August 2004 VA examiner did not address all aspects of 
the Veteran's claim and the September 2004 VA examiner did 
not provide a complete rationale for the stated opinion, the 
Veteran's claims for service connection for an eye condition 
and hypertension must be remanded for the procurement of 
adequate VA examinations and medical opinions.  

With respect to the Veteran's claim for entitlement to an 
increased initial rating for tinea pedis, the Board notes 
that the Veteran has not been provided a VA examination in 
response to his claim.  The Veteran requested an examination 
in a February 2005 statement, and the Board finds that the 
current record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   
Therefore, remanding for a VA examination to address the 
severity of the Veteran's disability is required.

Finally, the Veteran has not been provided specific notice of 
the information and evidence that is necessary to 
substantiate a claim for entitlement to service connection on 
a secondary basis in accordance with the VCAA, nor has he 
received notice on the disability rating and effective date 
elements of his claims.  Therefore, such notice should be 
provided upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
including notice regarding the claims for 
secondary service connection and notice 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

2.  The Veteran should be afforded VA 
examinations to ascertain the nature and 
etiology of any current eye conditions 
and hypertension.  

The claims folder must be made available 
to and be reviewed by the examiner(s).  
The examination report(s) should reflect 
that the claims folders were reviewed.

After examining the Veteran, the 
examiner(s) should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any currently diagnosed eye 
conditions were caused or aggravated by 
service-connected diabetes mellitus.  

In addition, the examiner(s) should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any currently 
diagnosed hypertension was caused or 
aggravated by service-connected diabetes 
mellitus or PTSD.

The examiner is advised that a proper 
rationale for any opinion should also be 
provided.

3.  The Veteran should be afforded a VA 
dermatological medical examination to 
determine the severity of his service-
connected tine pedis.  The Veteran's 
claims folders must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report the percentage of the whole 
body, and the percentage of exposed 
areas, affected by tinea pedis.  The 
examiner should indicate whether the skin 
disease has required intermittent 
systemic therapy for a total duration of 
six weeks or more during the past 12-
month period.

4.  If any benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




